Exhibit 10.2
AMENDMENT NO. 3 TO RECEIVABLES PURCHASE AGREEMENT
     THIS AMENDMENT NO. 3 TO RECEIVABLES PURCHASE AGREEMENT, dated as of May 28,
2010 (this “Amendment”), is entered into by and among:
     (a) RPM Funding Corporation, a Delaware corporation (“Seller”),
     (b) RPM International Inc., a Delaware corporation (“RPM-Delaware”), as
initial Servicer,
     (c) Fifth Third Bank (“Fifth Third”), and Wells Fargo Bank, N.A., successor
by merger to Wachovia Bank, National Association (“Wells Fargo” and each of
Fifth Third and Wells Fargo, a “Purchaser” and, collectively, the “Purchasers”),
and
     (d) Wells Fargo Bank, N.A., successor by merger to Wachovia Bank, National
Association, in its capacity as administrative agent for the Purchasers (in such
capacity, together with its successors and assigns, the “Administrative Agent”).
and pertains to that certain Receivables Purchase Agreement dated as of April 7,
2009 among the parties hereto or their predecessors (as heretofore and hereby
amended, the “Agreement”). Unless defined elsewhere herein, capitalized terms
used in this Amendment shall have the meanings assigned to such terms in the
Agreement.
PRELIMINARY STATEMENT
Seller wishes to amend the Agreement as hereinafter set forth, and the
Administrative Agent and the Purchasers are willing to agree to such amendments
on the terms and subject to the conditions set forth in this Amendment.
          Section 1. Amendments.
          (a) The definitions of the terms specified below which are contained
in Exhibit I of the Receivables Purchase Agreement are hereby amended and
restated, respectively, as follows:
     “EBITDA” shall mean, for any period of four consecutive fiscal quarters,
determined on a consolidated basis for RPM-Delaware and its Subsidiaries,
(i) the sum of (A) net income of RPM-Delaware and its Subsidiaries (calculated
before provision for income taxes, Interest Expense, extraordinary items,
non-recurring gains or losses in connection with asset dispositions, income
attributable to equity in affiliates, all amounts attributable to depreciation
and amortization and non-cash charges associated with asbestos liabilities) for
such period, (B) all non-cash charges related to the writedown or impairment of
goodwill and other intangibles for such period, (C) non-cash charges or losses
related to or resulting from the bankruptcy filing of any Excluded Subsidiary
for such period, (D) non-cash charges in addition to those provided for in
clauses (B) and (C) above, up to an aggregate amount of not more than
$25,000,000, incurred during such period, and (E) one-time cash charges incurred
during the period from June 1, 2008 through

1



--------------------------------------------------------------------------------



 



May 31, 2010, but only up to an aggregate amount of not more than $25,000,000
during such period, minus (ii) the sum of (A) cash payments made by RPM-Delaware
or any of its Subsidiaries in respect of asbestos liabilities (which liabilities
include, without limitation, defense costs and indemnification liabilities
incurred in connection with asbestos liabilities) during such period, and
(B) non-cash gains related to or resulting from the bankruptcy filing of any
Excluded Subsidiary for such period.
     “Subsidiary” shall mean, with respect to any Person (the “parent”) at any
date, (i) any corporation, limited liability company, partnership or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date and (ii) any other corporation,
limited liability company, partnership or other entity of which ownership
interests representing at least a majority of the ordinary voting power or, in
the case of partnership, at least a majority of the general partnership
interests, are, as of such date, directly or indirectly owned, controlled or
held by the parent and/or one or more of its Subsidiaries; provided, however,
that no Excluded Subsidiary shall be a “Subsidiary” of RPM-Delaware for purposes
of this Agreement from (a) May 31, 2010 until (b) the effective date of a
bankruptcy plan of reorganization with respect to such Excluded Subsidiary or
the earliest date after the effective date if as of such date, such entity would
otherwise qualify as a “Subsidiary” of RPM-Delaware pursuant to this definition,
and provided, further, that solely for purposes of Section 7.1(i)(O), the
Norwegian Company shall not constitute a Subsidiary.
          (b) Exhibit I of the Receivables Purchase Agreement is hereby amended
to add the following definitions in the appropriate alphabetical order:
     “Excluded Subsidiary” shall mean any Potentially Excluded Subsidiary that
has been the subject of an Exclusionary Event and each other corporation,
limited liability company, partnership or other entity of which ownership
interests representing at least a majority of the ordinary voting power or, in
the case of partnership, at least a majority of the general partnership
interests are directly or indirectly owned, controlled or held by one or more
Potentially Excluded Subsidiary that has been subject of an Exclusionary Event.
     “Exclusionary Event” shall mean the board of directors of any Potentially
Excluded Subsidiary shall have authorized the filing of a bankruptcy petition
with respect to such Potentially Excluded Subsidiary.
     “Potentially Excluded Subsidiary” shall mean Specialty Products Holding
Corp. and Bondex International Inc.

2



--------------------------------------------------------------------------------



 



          Section 2. Representations and Warranties. In order to induce the
Administrative Agent and the Purchasers to enter into this Amendment, Seller
hereby represents and warrants to the Administrative Agent and the Purchasers,
as of the date hereof, that (a) the execution and delivery by Seller of this
Amendment are within its corporate powers and authority and have been duly
authorized by all necessary corporate action on its part, (b) this Amendment has
been duly executed and delivered by Seller, (c) no event has occurred and is
continuing that will constitute an Amortization Event or a Potential
Amortization Event, and (d) each of Seller’s representations and warranties set
forth in Section 5.1 of the Agreement (other than Section 5.1(m) thereof) is
true and correct on and as of the date hereof as though made on and as of the
date hereof.
          Section 3. Effectiveness. This Amendment shall become effective as of
the date hereof upon satisfaction of each of the following conditions precedent:
          (a) receipt by the Administrative Agent of counterparts hereof, duly
executed by each of the parties hereto;
          (b) receipt by the Administrative Agent of counterparts of an
amendment to the RPM Credit Agreement, duly executed by the parties thereto,
containing terms substantially similar to this Amendment, and satisfaction of
all conditions precedent to its effectiveness; and
          (c) receipt by the Administrative Agent of a reasonably satisfactory
opinion of RPM-Delaware’s counsel addressed to the Administrative Agent and the
Purchasers covering such matters as they may reasonably request including,
without limitation, that in the event any of the Potentially Excluded
Subsidiaries were to become a debtor in a case under the Federal Bankruptcy
Code, it would not be substantively consolidated with RPM-Delaware or Seller.
          Section 4. CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO).
          Section 5. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL
BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AMENDMENT OR THE OTHER TRANSACTION DOCUMENTS
OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.
          Section 6. Binding Effect. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns (including any trustee in bankruptcy).
          Section 7. Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement. Delivery of an
executed counterpart hereof via facsimile or

3



--------------------------------------------------------------------------------



 



electronic mail of an executed .pdf copy thereof shall, to the fullest extent
permitted by applicable law, have the same force and effect and delivery of an
originally executed counterpart hereof.
<Signature pages follow>

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered by their duly authorized officers as of the date
hereof.

            RPM FUNDING CORPORATION, as Seller
      By:   /s/ Keith R. Smiley     Name:   Keith R. Smiley     Title:   Vice
President & Treasurer       RPM INTERNATIONAL INC., as Servicer
      By:   /s/ Edward W. Moore     Name:   Edward W. Moore     Title:   Vice
President, General
Counsel & Secretary    

5



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK, as Purchaser
      By:   /s/ Brian Gardner     Name:   Brian Gardner     Title:   Vice
President    

6



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A., as Purchaser and Administrative Agent
      By:   /s/ Michael J. Landry     Name:   Michael J. Landry     Title:  
Vice President    

7